Citation Nr: 1008920	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  99-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981 and from April 1983 to October 1989.  

This case comes was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1998 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Buffalo, New York, 
(hereinafter RO).  The claims on appeal were denied by a 
September 2004 Board decision, and the Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2005 Order, the Court granted 
a joint motion filed by both parties, vacated that portion of 
the September 2004 decision which had denied the claims on 
appeal, and remanded these issues to the Board for further 
evidentiary development and review.  In June 2006 and April 
2008, the Board remanded the appeal to the VA's Appeals 
Management Center (hereinafter AMC) for further evidentiary 
and procedural development, consistent with that described in 
the joint motion for remand. 

In April 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

In light of a request from the Veteran's representative that 
he be afforded another VA examination to assess the current 
residuals of his service connected knee disabilities, the 
appeal must be REMANDED again to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As indicated, the Veteran's representative, by way of a 
February 2009 presentation to the Board, requested that the 
case be remanded to afford the Veteran a VA examination to 
assess the current severity of his service connected knee 
disabilities.  He also found fault with certain aspects of 
the most recent VA examination of the Veteran conducted in 
December 2006, to include the manner in which "cracking" 
and "locking" of the knees were addressed.  As three years 
has passed since this examination, and it was asserted that 
the Veteran's bilateral knee disability had worsened since 
that time in a January 2008 presentation to the Board, the 
claims for increased ratings for the service connected knee 
disabilities must be remanded to schedule the Veteran for the 
VA examination requested by the Veteran's representative in 
order to comply with the duty to assist the Veteran.   See 
38 U.S.C.A.  5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected knee disorders.  If 
possible, an examiner who has not 
previously examined the Veteran should 
conduct the examination.  The claims 
files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The report should include the range of 
motion of the knees, in degrees, noting 
the normal range of motion of the knee; 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
knee disorders expressed, if feasible, in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and an opinion as to 
whether pain in either knee could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
service connected knee disability limits 
his ability to work, or affects his 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for the opinions is 
requested.  

2.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


